Per Curiam.

After the court have given judgment, and ordered it to be entered, and a term has elapsed, the party comes too late to ask for leave to withdraw his demurrer. He should have applied at the last term, before the rule for judgment was entered.
Motion denied.(a)

(a) See Andrews v. Beecher, supra, vol. 1, p. 411. Hildreth v. Harvey, infra, vol. 3, p. 301. Furman v. Haskins, 2 Caines, 369. Currie v. Henry, 3 Johns. R. 140. Miller v. Heath, 7 Cowen, 101. Boltons v. Lawrence, 7 Wend. 461. Patrick v. Conrad, 3 A. K. Marsh, 612. Surlott v. Pratt, id. 174. Ralston v. Bullits, 3 Bibb, 261. Violett v. Dale, 1 id. 141. Hancock v. Vawter, Hardin, 310.